DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing an un-viewable version of Formula 1 in instant claim 1.  It appears that applicant is intending to use the polymer of Formula 1 from paragraph 11 of the instant specification.  Claims 2-10 are included in this rejection for being dependent upon claim 1.  Appropriate correction and/or clarification is required.

Claim 1 recites the limitation "EO is ethylene oxide" and “PO is propylene oxide” in lines 16-18.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the variables “EO” and “PO” do not appear in 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the f) water-soluble solvent” in line 2.  Specifically, the variable “f)” should be amended to recite the variable “e)” to be consistent with instant claims 1 and 3.  Appropriate correction and/or clarification is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pilz et al, US 2014/0369943, discloses a scalp gel comprising water, glycerol, an ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer, and adjunct ingredients (see Paragraph 287).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 23, 2021